Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14, 16-17, 35-37, 39-43 and 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (Pub. No.: US 2015/0287907) in view of Fukuzumi (Pub. No.: US 2005/0036361) and further in view of Huang (Pub. No.: US 20220149171).
Re claim 12, PARK teaches a semiconductor device comprising: 
a cobalt-based contact plug (140, FIG. 9B) within a cavity of the semiconductor device, 
wherein a greater than 50% of cobalt material of the cobalt-based contact plug is in a hexagonal closed-packed phase (note that “the second magnetic pattern 140 may each include a disordered cobalt-platinum alloy having a platinum content of about 10% to about 45% by atomic percent”, FIG. 9B, ¶ [0104], therefore the cobalt content is about 55% to 90%);
a top electrode via (TE, note that TE is coming from 174, FIG. 12 → 13) disposed on an upper surface of the cobalt-based contact plug (140).
Re claim 36, PARK, FIG. 9B teaches semiconductor device comprising: 
a cobalt-based contact plug (140) within a cavity of the semiconductor device; 
a top electrode via (TE, note that TE is coming from 174, FIG. 12 → 13) disposed on an upper surface of the cobalt-based contact plug.
Re claim 42, PARK, FIG. 9B teaches semiconductor device comprising: 
a cobalt-based contact plug (140) within a cavity of the semiconductor device; 
a top electrode via (TE, note that TE is coming from 174, FIG. 12 → 13) disposed on the cobalt-based contact plug.
In re claims 12, 36 and 42, PARK fails to teach a tungsten via.
Fukuzumi teaches a tungsten via (24, FIG. 10, ¶ [0159]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the selection of appropriate material choice for connectivity as taught by Fukuzumi. 
Moreover, PARK/Fukuzumi fails a layer of titanium-based material within the cavity of the semiconductor device, wherein an upper surface of the semiconductor device is free from the layer of titanium-based material.
Huang teaches a layer of titanium-based material (250, FIG. 5) within the cavity of the semiconductor device (100), wherein an upper surface of the semiconductor device is free from the layer of titanium-based material (note that “150 may be a single layer or a multilayer structure, composed of titanium nitride (TiN), titanium carbide (TiC)..”, ¶ [0026]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the semiconductor device performance by changing charge densities in channels as taught by LEI, [0006].
Re claim 13, in the combination, Fukuzumi teaches the semiconductor device of claim 12, wherein the contact plug has a width 100 nanometers and a depth 300 nanometers (24, FIG. 10, ¶ [0159]).
In re claims 13-14/37/43, Fukuzumi differs from the claim invention by not disclosing wherein the cobalt-based contact plug has a width in a range from approximately 10 nanometers to approximately 20 nanometers and a depth in a range from approximately 35 nanometers to approximately 50 nanometers (claim 13); and/or
wherein the tungsten via has a width in a range from approximately 11 nanometers to approximately 17 nanometers and a depth in a range from approximately 12 nanometers to approximately 35 nanometers (claim 14) (claim 37).
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re claim 16/39/45, in the combination, Huang, FIG. 5 teaches the semiconductor device of claim 12/36/42, wherein the layer of titanium-based material (150) is on a lower surface of the cobalt-based contact plug (160, ¶ [0028]), and 
wherein the layer of titanium-based material comprises one or more sub-layers of titanium-based material (note that “150 may be a single layer or a multilayer structure, composed of titanium nitride (TiN), titanium carbide (TiC)”, ¶ [0026]).
Re claim 17/40/46, in the combination, Huang, FIG. 5 teaches the semiconductor device of claim 12/36/42, wherein the layer of titanium-based material comprises one or more of: 
a sublayer of material comprising titanium and silicon (TiC), 
a sublayer of material comprising titanium, silicon, and nitrogen, or 
a sublayer of material comprising titanium and nitrogen (150, ¶ [0026]).
Re claim 35/41/47, in the combination, PARK, FIG. 9B teaches the semiconductor device of claim 12//36/42, wherein a width of the tungsten via (TE) is less than a width of the cobalt-based contact (bottom portion of 140).
Re claim 48, in the combination, PARK, FIG. 9B teaches the semiconductor device of claim 42, wherein a greater than 50% of cobalt material of the cobalt-based contact plug is in a hexagonal closed-packed phase (note that “the second magnetic pattern 140 may each include a disordered cobalt-platinum alloy having a platinum content of about 10% to about 45% by atomic percent”, FIG. 9B, ¶ [0104], therefore the cobalt content is about 55% to 90%).
Claim(s) 15, 38 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of Fukuzumi and further in view of LEI (Pub. No.: US 2014/0011354).
	Re claim 15/38/44, PARK/Fukuzumi/Huang teaches all the limitation of claim 12/36; and in the combination, PARK teaches a tungsten via (TE) disposed on an upper surface of the cobalt-based contact plug (140, FIG. 9B) (part of claim 44).
PARK/Fukuzumi fails to teach the limitation of claim 15/38/the rest of claim 44.
LEI teaches wherein a resistivity between the cobalt-based contact plug and the tungsten via is less than about 400 ohms ¶ [0076]-[0077].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the treating of cobalt films on a substrate as taught by LEI, [0003]. 
Response to Arguments
Applicant's arguments with respect to claims 12-17 and 35-48 on the remarks filed on 09/07/2022 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894